Title: James Madison to Thomas Jefferson Randolph, 22 December 1828
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 22. 1828
                            
                        
                        Your letter of the 7th. post marked 9th. has but just come to hand, the 14th. day from its date. I need not, I am
                            sure, express the pleasure I shall feel in contributing any thing in my power towards the object of it. The paper you
                            inclosed was sketched with a view, as I recollect, to a prospectus for the information of subscribers, but may be so
                            varied as to make part of a preface; whether with as much detail, is a point for consideration. The Sketch was limited to
                            the Memorial, which I presume is now to form one of the  volumes. Of the contents of the others, I have
                            not a sufficient knowledge, to make any particular reference to them; happening, unluckily, not to find what has been
                            published on the subject. I must ask the favor of you, therefore, to give me such an intimation of the matters which
                            are to compose the additional volumes as will answer that purpose. Be so good as to intimate also the time within
                            which the paper will be wanted for the printer. I write to the Chairman of the Faculty by the present mail on the subject
                            of the bequeathed books, that there may be no delay in the delivery of them to your order. With great esteem &
                            regard
                        
                            
                                James Madison
                            
                        
                    